















2009




















Yum! Performance Share Plan Summary
 
March 27, 2009





















 
 

--------------------------------------------------------------------------------

 



Eligibility



You are eligible to earn an award under the Yum! Performance Share Plan (the
“Plan”) if you are the Chief Executive Officer, Chief Financial Officer, or
Brand President, as determined by the committee administering the Program.


Introduction



As a participant in the Plan, you will be granted Units which will represent
shares of Yum! common stock.  You will receive a share of Yum! stock for each
Unit at the end of the three calendar year Performance Period (2009-2011),
provided that the total number of shares you receive will be adjusted up or down
depending on the Compound Annual Growth Rate during the Performance Period, and
adjusted for dividends paid on Yum! shares during the Performance Period, as
described below.


Grant of Units



At the beginning of the Performance Period, you will receive a grant with a face
value equal to 33% of your target bonus for the first year of the Performance
Period.  This face value will be divided by the closing price of a share of Yum!
stock on March 27, 2009, the date the Program was established, to determine the
number of units granted.


Dividends



As Yum! dividends are declared during the Performance Period, you will be
granted additional Units.  The number of Units allocated to you for that
Performance Period will be increased by the number of units equal to the
dividend amount that would be payable with respect to the number of shares of
Stock equal to the number of Units allocated to the Participant on the dividend
record date divided by the Fair Market Value of a share of Stock on the date of
payment of the dividend.


Earned Units



As soon as practicable after the end of the Performance Period, you will receive
shares of Yum! stock equal to the number of Units you were granted at the
beginning of the Performance Period, plus the additional Units attributable to
the dividends paid during the Performance Period, multiplied by the Performance
Multiplier for the Performance Period.

 

--------------------------------------------------------------------------------

2
 





The Performance Multiplier will be based on Yum!’s Compound Annual Growth Rate
for the Performance Period, determined in accordance with the following
schedule:


If the Compound Annual Growth Rate for EPS for the Performance Period is:
The Performance Multiplier will be:
 
Less than 7% per year
 
0%
 
At least 7% but less than 8.5%
 
50%
 
At least 8.5% but less than 10%
 
75%
 
At least 10% but less than 11.5%
 
100%
 
At least 11.5% but less than 13%
 
125%
 
At least 13% but less than 14.5%
 
150%
 
At least 14.5% but less than 16%
 
175%
 
Greater than 16%
 
200%



EPS is defined in the appendix.


Employment Termination during Performance Period



If your employment terminates before the last day of the Performance Period, you
will forfeit all Units granted to you for that Performance Period, subject to
the following:


Retirement or Disability
If your employment terminates during the Performance Period by reason of your
retirement or disability before the end of the Performance Period, then, for
each Performance Period that ends after your employment terminates, you will
receive the number of shares of Yum! stock that you would have received for that
Performance Period, determined as though your employment termination did not
occur during the Performance Period (and based on the actual performance for the
entire Performance Period), subject to a pro rata reduction to reflect the
portion of the applicable Performance Period after your termination date.  The
distribution for each Performance Period will be made at the same time
distribution would have been made if your employment had continued through the
end of the Performance Period.

 

--------------------------------------------------------------------------------

3
 





Death
If your employment ends before the end of the Performance Period by reason of
your death, your estate will receive a distribution of shares of Yum! stock for
all Performance Periods that have not ended at the time of your employment
termination, with distribution to be made at the same time distribution would
have been made with respect to the Performance Period that ends on the last day
of the year in which your employment terminates.  The distribution will include:


●
The shares of Yum! stock earned for the Performance Period that ends on the last
day of the year in which the employment termination occurs, based on the actual
performance for the entire Performance Period.
●
The shares of Yum! stock that you would have received for Performance Periods
that end after the last day of the year in which your employment termination
occurs for each of those Performance Periods, determined as though the target
level of performance had been achieved for each such Performance Period.



However, the number of shares distributable to your estate after your death will
be subject to a pro rata reduction to reflect the portion of the respective
Performance Period after the Date of Termination.


Deferred Distribution



You may elect, not later than June 20, 2009, to defer distribution with respect
to Units in accordance with the Executive Income Deferral Program (“EID”),
subject to the terms of that plan.  During the period of such deferral and prior
to distribution, deferred amounts will be deemed to be invested in shares of
Yum! stock in accordance with the terms of the EID.  Units earned by you for the
Performance Period, and which you have deferred under the EID, will be vested
and nonforfeitable on and after the date they have been earned (as described
above) for the Performance Period.


If your employment terminates by reason of your retirement, disability, or death
and you have elected to defer distribution of the shares under the EID,
distribution will be made in accordance with the applicable terms of the EID.

 

--------------------------------------------------------------------------------

4
 





Miscellaneous



●
If you have questions about the Plan, contact Mark Lagestee at 502-874-8184.
   
●
The awards granted under the Plan are granted pursuant to and subject to the
terms of the Yum! Brands, Inc. Performance Share Plan Summary.  Capitalized
terms used herein but not otherwise defined shall have the meaning given to such
terms under that document.
   
●
The number of Units and the manner of determining the Performance Multiplier may
be adjusted to reflect acquisitions, re-franchising, and extraordinary or
unplanned events that occur during the Performance Period.
   
●
Yum! reserves the sole discretionary right to modify, amend, or terminate the
Program at any time.  Yum! retains the sole and exclusive authority to construe
and interpret the Program, decide all questions of fact and questions or
eligibility and determine the amount, manner and time of payment of any Award,
which shall be final and binding.
   
●
This Summary is not a contract.  It does not confer any employment rights nor
does it give any employee or former employee any rights to continued employment.
   
●
If the number of shares delivered to a participant under the Plan is based on
attainment of a level of objective performance goals that is later determined to
have been inaccurate, such inaccuracy was caused by misconduct by an employee of
Yum! or one of its subsidiaries, and as a result the number of shares delivered
to a participant (or that would have been delivered in the absence of an
election to defer distribution) is greater than it should have been, then:
   


 

--------------------------------------------------------------------------------

5
 



(1)         The participant (regardless of whether then employed) whose
misconduct caused the inaccuracy will be required to repay the excess.
   
(2)         The Compensation Committee of the Board of Directors may require an
active or former participant (regardless of whether then employed) to repay the
excess previously received by that participant if the Committee concludes that
the repayment is necessary to prevent the participant from unfairly benefiting
from the inaccuracy.  However, repayment under this paragraph (2) shall apply to
an active or former participant only if the Committee reasonably determines
that, prior to the time such shares were paid (or, if payment of the shares is
electively deferred by the participant, at the time the shares would have been
paid in the absence of the deferral), such participant knew or should have known
that the share amount was greater than it should have been by reason of the
inaccuracy.  Further, the amount to be repaid by the participant may not be
greater than the excess of (i) the shares paid to the participant over (ii) the
shares that would have been paid to a participant in the absence of the
inaccuracy, provided that, in determining the amount under this clause (ii), the
Committee may take into account only the inaccuracy of which the participant
knew or should have known, and which the participant knew or should have known
was caused by misconduct.
   
(3)         The committee may also adjust a participant’s future compensation in
consideration of the above-described adjustment, and Yum! and its subsidiaries
may set off against the amount of any such gain any amount owed to the
participant.  For this purpose, the term “misconduct” means fraudulent or
illegal conduct or omission that is knowing or intentional.  The foregoing
provisions do not apply to reductions in shares delivered under this Plan made
after a Change in Control (as defined in the Long Term Incentive Plan).
   
●
 The Plan is voluntary, and you have chosen to participate in the Plan.  You
understand that all amounts paid under the Plan are paid as an advance that is
contingent on the accuracy of the measures used to determine attainment of the
level of objective performance goals.  If the amount advanced to you under the
Plan is determined to have been greater than it should have been as a result of
such measures having been determined to be inaccurate, you agree to repay any
excess amounts to Yum! or its subsidiaries if Yum! or a subsidiary requests
repayment.  If a participant does not wish to participate in the Plan, including
all the conditions specified, the participant must notify Anne Byerlein on or
before April 3, 2009.


 

--------------------------------------------------------------------------------

6
 

APPENDIX


Earnings Per Share:  For purposes of determining the award available to any
participant for the performance period, operating earnings per share shall mean
Yum!’s earnings per share for each fiscal year during the performance period
before special items which are believed to be distortive of Yum!'s consolidated
results on a year over year basis and adjusted to account for any change during
any fiscal year during the performance period in corporate capitalization, such
as a stock split, reverse stock split, or stock dividend, any corporate
transaction such as a reorganization, reclassification, merger or consolidation
or separation, including spin-off, of the Company or any events that are unusual
in nature or infrequent in occurrence.



--------------------------------------------------------------------------------

7

